Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Timothy Brian Howell appeals the district court’s order granting his 18 U.S.C. § 3582(c)(2) (2012) motion for reduction of sentence based on Amendment 782 to the U.S. Sentencing Guidelines. Howell claims that the district court did not adequately explain why it declined to order a larger sentence reduction pursuant to Amendment 782. Having reviewed the record, we find that the district court sufficiently explained its rationale for the sentence it imposed. We therefore affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED